Case 1:20-cv-25274-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 1 of 17




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                              CASE NO.:

  JUAN M. PUCH,
  and other similarly-situated individuals,

          Plaintiff (s),

  v.

  SUNNY ISLES BAKERY LLC,
  LUIS PANDOLFI, and
  MARTIN E. DELLOCA, individually

        Defendants,
  __________________________________/


                                        COMPLAINT
                            (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

          COMES NOW the Plaintiff JUAN M. PUCH, by and through the undersigned counsel,

  and hereby sue Defendants SUNNY ISLES BAKERY LLC, LUIS PANDOLFI, and MARTIN E.

  DELLOCA, individually, and alleges:

       1. This is an action to recover money damages for unpaid overtime wages under the laws of

          the United States. This Court has jurisdiction pursuant to Title 28 U.S.C. § 1337 and by

          Title 29 U.S.C. § 201-219, § 216(b), the Fair Labor Standards Act, “the Act”, (Section 216

          for jurisdictional placement).

       2. Plaintiff JUAN M. PUCH (hereinafter JUAN M. PUCH, or Plaintiff) is a resident of

          Florida, within the jurisdiction of this Honorable Court. Plaintiff is a covered employee

          for purposes of the Act.




                                              Page 1 of 17
Case 1:20-cv-25274-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 2 of 17




     3. Defendant SUNNY ISLES BAKERY LLC (hereinafter SUNNY ISLES BAKERY, or

        corporate Defendant) is a Florida corporation which has a place of business within the

        jurisdiction of this Court. At all times, Defendant was and is engaged in interstate

        commerce.

     4. The individual Defendants LUIS PANDOLFI, and MARTIN E. DELLOCA were and are

        now, the owners/officers and managers of Defendant Corporation SUNNY ISLES

        BAKERY. Defendants LUIS PANDOLFI, and MARTIN E. DELLOCA are the employers

        of Plaintiff and others similarly situated within the meaning of Section 3(d) of the “Fair

        Labor Standards Act” [29 U.S.C. § 203(d)].

     5. All the actions raised in this complaint took place in Miami-Dade County Florida, within

        the jurisdiction of this Court.



                         ALLEGATIONS COMMON TO ALL COUNTS

     6. This cause of action is brought by Plaintiff as a collective action to recover from

        Defendants overtime compensation, liquidated damages, and the costs and reasonable

        attorney’s fees under the provisions of Fair Labor Standards Act, as amended, 29 U.S.C. §

        201 et seq (the “FLA or the “ACT”) on behalf of Plaintiff, and all other current and former

        employees similarly situated to Plaintiff (“the asserted class”) who worked in excess of

        forty (40) hours during one or more weeks on or after March 2020 (the “material time”)

        without being compensated overtime wages pursuant to the FLSA.

     7. Corporate Defendant SUNNY ISLES BAKERY is a bakery/deli/cafeteria/restaurant

        located at 17100 Collins Avenue, Sunny Isles Beach, Florida 33160.




                                           Page 2 of 17
Case 1:20-cv-25274-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 3 of 17




     8. Defendants SUNNY ISLES BAKERY, LUIS PANDOLFI, and MARTIN E. DELLOCA

        employed Plaintiff JUAN M. PUCH as a full time, non-exempt hourly restaurant employee,

        from on or about March 19, 2020, through approximately December 03, 2020, or 37 weeks.

     9. Plaintiff had duties as a cook and general restaurant work employee, and he was paid a

        salary of $500.00 weekly.

     10. During his time of employment with Defendants, Plaintiff was misclassified as a manager.

        However, Plaintiff was a non-exempted cook, baker, and cleaning restaurant employee

        with additional responsibilities such as open and closing the restaurant.

     11. Plaintiff’s primary duty was regular baking, cooking, and cleaning. Plaintiff was assigned

        additional duties as a kitchen manager, he continued his regular line cook duties, and he

        like doing inventory of kitchen supplies, ordering, receiving, and stoking food items, he

        was responsible for food preparation, dishwashing, and proper sanitation of the kitchen.

        Plaintiff also prepared kitchen schedules following instructions of LUIS PANDOLFI and

        MARTIN E. DELLOCA.

     12. Plaintiff worked under closed supervision and received orders from the owners of the

        business LUIS PANDOLFI, and MARTIN E. DELLOCA. In fact, more than 85% of

        Plaintiff’s duties were non-exempt manual repetitive work, and the remaining 15%

        consisted of logistic and clerical work. Plaintiff did not have the authority to hire, fire, or

        affect the employment conditions of other employees. Plaintiff just followed instructions

        from his superiors.

     13. While performing his numerous responsibilities, Plaintiff never exercised discretion and

        independent judgment with respect to any matter, and he did not qualify to be considered

        an overtime-exempted employee.



                                            Page 3 of 17
Case 1:20-cv-25274-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 4 of 17




     14. During his relevant employment period with Defendants, Plaintiff had a regular schedule.

     15. Plaintiff worked consistently and regularly 7 days per week. From Monday to Thursday,

        Plaintiff worked from 6:30 AM to 9:00 (14.5 hours daily); on Fridays, Saturdays, and

        Sundays, he worked from 6:30 AM to 10:00 pm (15.5 hours each day). Plaintiff worked a

        total of 104.5 hours every week. Plaintiff was unable to take any bonafide lunch break.

     16. During the time that Plaintiff was misclassified as a manager, he was paid a salary of

        $500.00 weekly, which was divided by 104.5 working hours, resulting in a wage rate of

        $4.79 an hour, far less than the federal minimum wage as established by the Fair Labor

        Standards Act. Other employees, that were not misclassified as managers earned around

        $11.00 an hour.

     17. Plaintiff worked more than 40 hours every week, but he was not paid minimum wages and

        overtime hours.

     18. Plaintiff did not clock in and out, but Defendants were in complete control of Plaintiff’s

        schedule and they perfectly knew about the number of hours that Plaintiff was working

        every week.

     19. Therefore, Defendants willfully failed to pay Plaintiff minimum wages and overtime hours

        at the rate of time and one-half his regular rate for every hour that he worked over forty

        (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C.

        207(a)(1).

     20. Plaintiff was paid with cash or Zelle transfers without any record or paystubs showing the

        number of days and hours worked, the wage rate paid, and employee taxes withheld.

     21. Plaintiff was not in agreement with the salary paid, and he complained several times to the

        owners of the business.



                                            Page 4 of 17
Case 1:20-cv-25274-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 5 of 17




     22. On or about December 3, 2020, Plaintiff argued with LUIS PANDOLFI, and he fired him.

     23. Defendants LUIS PANDOLFI and MARTIN E. DELLOCA negotiated with Plaintiff and

        they gave him a severance check, which included 5 weeks of unpaid wages. However,

        when Plaintiff tried to cash the check, Defendants had placed and stop payment order on

        the check. Plaintiff was never paid for his last 5 weeks of employment.

     24. Plaintiff JUAN M. PUCH seeks to recover unpaid regular hours, overtime wages,

        liquidated damages, attorney fees, and any other relief as allowable by law.

                                 COUNT I:
               WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
             FAILURE TO PAY OVERTIME, AGAINST ALL DEFENDANTS

     25. Plaintiff JUAN M. PUCH re-adopts every factual allegation as stated in paragraphs 1-24

        above as if set out in full herein.

     26. This action is brought by Plaintiff and those similarly-situated to recover from the

        Employers SUNNY ISLES BAKERY LLC unpaid half-time overtime compensation, as

        well as an additional amount as liquidated damages, costs, and reasonable attorney’s fees

        under the provisions of 29 U.S.C. § 201 et seq., and specifically under the provisions of 29

        U.S.C. § 207.     29 U.S.C. § 207 (a)(1) states, “No employer shall employ any of his

        employees for a workweek longer than 40 hours unless such employee receives

        compensation for his employment in excess of the hours above specified at a rate not less

        than one and a half-time the regular rate at which he is employed.”

     27. At all times pertinent to this Complaint, Defendant SUNNY ISLES BAKERY LLC was

        engaged in interstate commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. §

        203(r) and 203(s). Defendant is a retail business performing as a bakery/deli/ restaurant.

        At all times, the Employer/Defendant operates as an organization that sells and/or markets



                                              Page 5 of 17
Case 1:20-cv-25274-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 6 of 17




        its services to customers from throughout the United States. At all times Defendant had

        more    than   two    employees    regularly   engaged    in   interstate   commerce    The

        Employer/Defendant obtains and solicits funds from non-Florida sources, accepts funds

        from non-Florida sources, uses the instrumentalities and channels of interstate commerce.

        Upon information and belief, the annual gross revenue of the Employer/Defendant was

        proportionally in excess of $500,000 per annum. Defendant’s business activities involve

        those to which the Fair Labor Standards Act applies. Therefore, there is FLSA enterprise

        coverage.

     28. The Plaintiff’s work for the Defendant likewise affected interstate commerce. Plaintiff was

        employed by an enterprise engaged in interstate commerce, and through his daily activities

        he regularly engaged in interstate commerce when he ordered and purchased food items

        for the restaurant, and when he handled and worked on goods and materials that have been

        produced for commerce and moved in interstate commerce at any stage of the business.

        Therefore, there is FLSA individual coverage.

     29. Defendants SUNNY ISLES BAKERY, LUIS PANDOLFI, and MARTIN E. DELLOCA

        employed Plaintiff JUAN M. PUCH as a full time, non-exempt hourly restaurant employee,

        from on or about March 19, 2020, through approximately December 03, 2020, or 37 weeks.

     30. Plaintiff had duties as a cook and general restaurant work employee, and he was paid a

        salary of $500.00 weekly.

     31. During his time of employment with Defendants, Plaintiff was misclassified as a manager.

        However, Plaintiff did not meet the requirements to be qualified as an exempted employee

     32. Plaintiff was a non-exempted cook, baker, and cleaning restaurant employee with

        additional responsibilities such as open and closing the restaurant.



                                            Page 6 of 17
Case 1:20-cv-25274-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 7 of 17




     33. Plaintiff worked under closed supervision and received orders from the owners of the

        business LUIS PANDOLFI, and MARTIN E. DELLOCA. In fact, more than 85% of

        Plaintiff’s duties were non-exempt manual repetitive work, and the remaining 15%

        consisted of logistic and clerical work. Plaintiff did not have the authority to hire, fire, or

        affect the employment conditions of other employees. Plaintiff just followed instructions

        from his superiors. . Plaintiff had non-managerial duties, and he was entitled to be paid for

        overtime hours.

     34. While performing his numerous responsibilities, Plaintiff never exercised discretion and

        independent judgment with respect to any matter, and he did not qualify to be considered

        an overtime-exempted employee.

     35. During his relevant employment period with Defendants, Plaintiff had a regular schedule,

        and he worked consistently and regularly 7 days per week a total of 104.5 hours every

        week. Plaintiff was unable to take any bonafide lunch break.

     36. During the time that Plaintiff was misclassified as a manager, he was paid a salary of

        $500.00 weekly, which was divided by 101.5 working hours, resulting in a wage rate of

        $4.79 an hour, far less than the federal minimum wage as established by the Fair Labor

        Standards Act.

     37. Plaintiff worked more than 40 hours every week, but he was not paid for overtime hours.

     38. Plaintiff did not clock in and out, but Defendants were in complete control of Plaintiff’s

        schedule and they perfectly knew about the number of hours that Plaintiff was working

        every week.

     39. Therefore, Defendants willfully failed to pay Plaintiff minimum wages and overtime hours

        at the rate of time and one-half his regular rate for every hour that he worked over forty



                                            Page 7 of 17
Case 1:20-cv-25274-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 8 of 17




        (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C.

        207(a)(1).

     40. Plaintiff was paid with cash or by Zelle transfers without any record or paystubs showing

        the number of days and hours worked, the wage rate paid, and employee taxes withheld.

     41. The records, if any, concerning the number of hours worked by Plaintiff JUAN M. PUCH,

        and all other similarly-situated employees and the compensation paid to such employees

        should be in the possession and custody of Defendants. However, upon information and

        belief, Defendants did not maintain accurate and complete time records of hours worked

        by Plaintiff and other employees in the asserted class. Defendants violated the record-

        keeping requirements of FLSA, 29 CFR Part 516.

     42. Defendants never posted any notice, as required by the Fair Labor Standards Act, to inform

        employees of their federal rights to overtime and minimum wage payments. Defendants

        violated the Posting requirements of 29 U.S.C. § 516.4.

     43. Prior to the completion of discovery and the best of Plaintiff’s knowledge, at the time of

        the filing of this complaint, Plaintiff’s good faith estimate of unpaid overtime wages are as

        follows:

        *Please note that these amounts are based on a preliminary calculation and that these
         figures could be subject to modification as discovery could dictate.
        * Plaintiff regular wage-rate was $4.79 an hour. Florida's minimum wage in 2020 is
         $8.56, which is higher than the federal minimum wage. As per FLSA regulations, the
         higher minimum wage applies.

         Total amount of alleged unpaid overtime wages:

         Fifteen Thousand Three Hundred Twenty-One Dollar and 33/100 ($15,321.33)

            a. Calculation of such wages:

                Total time of employment: 37 weeks
                Total relevant period of employment: 37 weeks
                Total Hours worked: 104.5 hours weekly
                                            Page 8 of 17
Case 1:20-cv-25274-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 9 of 17




               Total overtime hours: 64.5 hours weekly
               Salary paid: $500.00 weekly: 104.5 hours= $4.79
               Basic regular rate: $4.79
               Florida Minimum Wage 2020: $8.56 x 1.5=$12.84:2=$6.42 Half-time

               Half-time $6.42 x 64.5 O/T hours=$414.09 weekly x 37 weeks=$15,321.33

               Nature of wages (e.g. overtime or straight time):

               This amount represents the unpaid half-time overtime.

     44. At all times material hereto, the Employers/Defendants failed to comply with Title 29

        U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that, Plaintiff and those

        similarly-situated performed services and worked more than the maximum hours provided

        by the Act but no provision was made by the Defendants to properly pay Plaintiff at the

        rate of time and one half for all hours worked in excess of forty hours (40) per workweek

        as provided in said Act.

     45. At the times mentioned, individual Defendants LUIS PANDOLFI, and MARTIN E.

        DELLOCA were the owners/partners/and managers of DECO SECURITY. Defendants

        LUIS PANDOLFI, and MARTIN E. DELLOCA were the employers of Plaintiff and others

        similarly situated within the meaning of Section 3(d) of the “Fair Labor Standards Act” [29

        U.S.C. § 203(d)]. In that, these individual Defendants acted directly in the interests of

        SUNNY ISLES BAKERY concerning its employees, including Plaintiff and others

        similarly situated. Defendants LUIS PANDOLFI, and MARTIN E. DELLOCA had

        financial and operational control of the corporation, determining terms, and working

        conditions of Plaintiff and other similarly situated employees, and he is jointly and

        severally liable for Plaintiff’s damages.




                                            Page 9 of 17
Case 1:20-cv-25274-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 10 of 17




      46. Defendants knew and/or showed reckless disregard of the provisions of the Act concerning

          the payment of overtime wages as required by the Fair Labor Standards Act, and Plaintiff

          and those similarly-situated are entitled to recover double damages.

      47. Defendants SUNNY ISLES BAKERY, LUIS PANDOLFI, and MARTIN E. DELLOCA

          willfully and intentionally refused to pay Plaintiff overtime wages as required by the law

          of the United States and remain owing Plaintiff these overtime wages since the

          commencement of Plaintiff’s employment with Defendants, as set forth above.

      48. Plaintiff has retained the law offices of the undersigned attorney to represent him in this

          action and is obligated to pay a reasonable attorneys’ fee.

                                         PRAYER FOR RELIEF

   WHEREFORE, Plaintiff JUAN M. PUCH and those similarly-situated individuals respectfully

   request that this Honorable Court:

      A. Enter judgment for Plaintiff JUAN M. PUCH and other similarly-situated and against the

          Defendants SUNNY ISLES BAKERY, LUIS PANDOLFI, and MARTIN E. DELLOCA

          on the basis of Defendants’ willful violations of the Fair Labor Standards Act, 29 U.S.C. §

          201 et seq.; and

      B. Award Plaintiff actual damages in the amount shown to be due for unpaid compensation

          for hours worked in excess of forty weekly, with interest; and

      C. Award Plaintiff an equal amount in double damages/liquidated damages; and

      D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

      E. Grant such other and further relief as this Court deems equitable and just and/or available

          pursuant to Federal Law.

                                         JURY DEMAND



                                             Page 10 of 17
Case 1:20-cv-25274-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 11 of 17




   Plaintiff JUAN M. PUCH and those similarly-situated demand trial by a jury of all issues triable

   as of right by a jury.



                                   COUNT II:
       F.L.S.A. WAGE AND HOUR FEDERAL STATUTORY VIOLATION: FAILURE TO
                  PAY MINIMUM WAGE; AGAINST ALL DEFENDANTS

       49. Plaintiff JUAN M. PUCH re-adopts every factual allegation as stated in paragraphs 1-24

           of this complaint as if set out in full herein.

       50. This action is brought by Plaintiff JUAN M. PUCH and those similarly-situated to recover

           from the Employers SUNNY ISLES BAKERY, LUIS PANDOLFI, and MARTIN E.

           DELLOCA unpaid minimum wages, as well as an additional amount as liquidated

           damages, costs, and reasonable attorney’s fees under the provisions of 29 U.S.C. § 201 et

           seq., and specifically under the provisions of 29 U.S.C. §206.

       51. At all times pertinent to this Complaint, Defendant SUNNY ISLES BAKERY LLC was

           engaged in interstate commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. §

           203(r) and 203(s). Defendant is a retail business performing as a bakery/deli/ restaurant.

           At all times, the Employer/Defendant operates as an organization that sells and/or markets

           its services to customers from throughout the United States. At all times Defendant had

           more    than     two   employees     regularly    engaged   in   interstate   commerce   The

           Employer/Defendant obtains and solicits funds from non-Florida sources, accepts funds

           from non-Florida sources, uses the instrumentalities and channels of interstate commerce.

           Upon information and belief, the annual gross revenue of the Employer/Defendant was

           proportionally in excess of $500,000 per annum. Defendant’s business activities involve




                                                Page 11 of 17
Case 1:20-cv-25274-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 12 of 17




         those to which the Fair Labor Standards Act applies. Therefore, there is FLSA enterprise

         coverage.

      52. The Plaintiff’s work for the Defendant likewise affected interstate commerce. Plaintiff was

         employed by an enterprise engaged in interstate commerce, and through his daily activities

         he regularly engaged in interstate commerce when he ordered and purchased food items

         for the restaurant, and when he handled and worked on goods and materials that have been

         produced for commerce and moved in interstate commerce at any stage of the business.

         Therefore, there is FLSA individual coverage.

      53. U.S.C. §206 states “Every employer shall pay to each of his employees who in any

         workweek is engaged in commerce or the production of goods for commerce, or is

         employed in an enterprise engaged in commerce or the production of goods for commerce,

         wages at the following rates:

         (1) except as otherwise provided in this section, not less than—

         (A) $5.85 an hour, beginning on the 60th day after May 25, 2008;

         (B) $6.55 an hour, beginning 12 months after that 60th day; and

         (C) $7.25 an hour, beginning 24 months after that 60th day

      54. Defendants SUNNY ISLES BAKERY, LUIS PANDOLFI, and MARTIN E. DELLOCA

         employed Plaintiff JUAN M. PUCH as a full time, non-exempt hourly restaurant employee,

         from on or about March 19, 2020, through approximately December 03, 2020, or 37 weeks.

      55. Plaintiff had duties as a cook and general restaurant work employee, and he was paid a

         salary of $500.00 weekly.




                                            Page 12 of 17
Case 1:20-cv-25274-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 13 of 17




      56. During his time of employment with Defendants, Plaintiff was misclassified as a manager.

         However, Plaintiff was a non-exempted cook, baker, and cleaning restaurant employee

         with additional responsibilities such as open and closing the restaurant.

      57. During his relevant employment period with Defendants, Plaintiff had a regular schedule.

         Plaintiff worked consistently and regularly 7 days per week a total of 104.5 hours. Plaintiff

         was unable to take any bonafide lunch break.

      58. During his time of employment, Plaintiff was paid a salary of $500.00 weekly, which was

         divided by 104.5 working hours, resulting in a wage rate of $4.79 an hour, far less than the

         federal minimum wage established by the Fair Labor Standards Act.

      59. Plaintiff worked 40 hours or more per week, but he did not receive his regular and complete

         payment for every hour worked, there is a substantial number of working hours that never

         were paid to Plaintiff at any rate, not even the minimum wage rate, as required by the

         FLSA.

      60. Plaintiff did not clock in and out, but the Defendants were able to keep track of the number

         of hours worked by Plaintiff and other similarly situated individuals. The Defendants were

         in absolute control of the hours worked by Plaintiff and other similarly situated individuals.

      61. Therefore, Defendant willfully failed to pay Plaintiff minimum wages in violation of the

         Fair Labor Standards Act.

      62. Plaintiff was paid with cash or via Zelle transfers without any record or paystubs showing

         the number of days and hours worked, the wage rate paid, and employee taxes withheld,

         etc.

      63. On or about December 3, 2020, Plaintiff argued with the owner of the business LUIS

         PANDOLFI, and he fired Plaintiff without paying him 5 weeks of working hours.



                                             Page 13 of 17
Case 1:20-cv-25274-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 14 of 17




      64. The records, if any, concerning the number of hours worked by Plaintiff JUAN M. PUCH,

         and all others similarly situated employees, and the compensation paid to such employees

         should be in the possession and custody of Defendant. However, upon information and

         belief, Defendant did not maintain accurate and complete time records of hours worked by

         Plaintiff and other employees in the asserted class.

      65. Defendant violated the record-keeping requirements of FLSA, 29 CFR Part 516.

      66. Defendant never posted any notice, as required by the Fair Labor Standards Act and Federal

         Law, to inform employees of their federal rights to overtime and minimum wage payments.

         Defendant violated the Posting requirements of 29 U.S.C. § 516.4.

      67. Prior to the completion of discovery, and to the best of Plaintiff’s knowledge, at the time

         of the filing of this complaint, Plaintiff’s good faith estimate of the unpaid minimum wage

         is as follows:

         *Please note that these amounts are based on a preliminary calculation and that these
          figures could be subject to modification as discovery could dictate.
         *Plaintiff regular wage-rate was $4.79 an hour. Florida's minimum wage in 2020 is
           $8.56, which is higher than the federal minimum wage. As per FLSA regulations, the
           higher minimum wage applies.

          Total amount of alleged unpaid overtime wages:

          Seventeen Thousand Seventy-Nine Dollars and 64/100 ($17,079.64)

             a. Calculation of such wages:

                 Total time of employment: 37 weeks
                 Total relevant period of employment: 37 weeks
                 Total unpaid weeks: 5 weeks
                 Total Hours worked: 104.5 hours weekly
                 Salary paid: $500.00 weekly: 104.5 hours= $4.79
                 Basic regular rate: $4.79
                 Florida Minimum Wage 2020: $8.56 an hour-$4.79 rate paid=$3.77 difference

                  1.- Minimum Wages for 32 weeks/104.5 hours weekly paid at $4.79 an hour

                 Minimum wage difference $3.77 x 104.5 hours=$393.97 weekly
                                            Page 14 of 17
Case 1:20-cv-25274-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 15 of 17




                $393.97 weekly x 32 weeks=$12,607.04

                 2.- Minimum Wages for 5 weeks/104.5 hours weekly paid at $0.00 an hour

                 Florida minimum wage 2020: $8.56 x 104.5 hours=$894.52 weekly
                 $894.52 weekly x 5 weeks=$4,472.60

                 Total #1 and #2=$17,079.64

                Nature of wages (e.g. overtime or straight time):

                This amount represents the unpaid minimum wages at Florida’s min. wage rate.

      68. Defendants knew and/or showed a reckless disregard of the provisions of the Act

         concerning the payment of minimum wages as required by the Fair Labor Standards Act

         and remain owing Plaintiff these minimum wages as set forth above, and Plaintiff is entitled

         to recover double damages.

      69. At the times mentioned, individual Defendants LUIS PANDOLFI, and MARTIN E.

         DELLOCA were the owners/partners/and managers of DECO SECURITY. Defendants

         LUIS PANDOLFI, and MARTIN E. DELLOCA were the employers of Plaintiff and others

         similarly situated within the meaning of Section 3(d) of the “Fair Labor Standards Act” [29

         U.S.C. § 203(d)]. In that, these individual Defendants acted directly in the interests of

         SUNNY ISLES BAKERY concerning its employees, including Plaintiff and others

         similarly situated. Defendants LUIS PANDOLFI, and MARTIN E. DELLOCA had

         financial and operational control of the corporation, determining terms, and working

         conditions of Plaintiff and other similarly situated employees, and he is jointly and

         severally liable for Plaintiff’s damages.

      70. Defendants SUNNY ISLES BAKERY, LUIS PANDOLFI, and MARTIN E. DELLOCA

         willfully and intentionally refused to pay Plaintiff minimum wages as required by the law




                                            Page 15 of 17
Case 1:20-cv-25274-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 16 of 17




           of the United States, and remain owing Plaintiff these minimum wages since the

           commencement of Plaintiff’s employment with Defendants as set forth above.

       71. The Plaintiff has retained the law offices of the undersigned attorney to represent him in

           this action and is obligated to pay a reasonable attorneys’ fee.

                                           PRAYER FOR RELIEF

   WHEREFORE, Plaintiff JUAN M. PUCH and those similarly situated respectfully request that

   this Honorable Court:

       A. Enter judgment for Plaintiff JUAN M. PUCH and against the Defendants SUNNY ISLES

           BAKERY, LUIS PANDOLFI, and MARTIN E. DELLOCA based on Defendants’ willful

           violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. and other Federal

           Regulations; and

       B. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

           wages, with interest; and

       C. Award Plaintiff an equal amount in double damages/liquidated damages; and

       D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

       E. Grant such other and further relief as this Court deems equitable and just and/or available

           pursuant to Federal Law.

                                            JURY DEMAND

   Plaintiff JUAN M. PUCH and those similarly situated demand trial by a jury of all issues triable

   as of right by a jury.

   DATED: December 28, 2020,

                                                     Respectfully submitted,

                                                     By: _/s/ Zandro E. Palma____
                                                     ZANDRO E. PALMA, P.A.

                                              Page 16 of 17
Case 1:20-cv-25274-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 17 of 17




                                        Florida Bar No.: 0024031
                                        9100 S. Dadeland Blvd.
                                        Suite 1500
                                        Miami, FL 33156
                                        Telephone: (305) 446-1500
                                        Facsimile: (305) 446-1502
                                        zep@thepalmalawgroup.com
                                        Attorney for Plaintiff




                                   Page 17 of 17
